Order affirmed, without costs, in the following memorandum: A majority of the court would have preferred that before the final adjudication of neglect there would have been testimonial evidence of a psychological expert of the potential risks to the child while in the care of the purportedly ill mother. All the court agree that the staleness of the appeal makes incongruous "any suggestion that the matter be remitted for further proceeding and that such a remission would be detrimental to the welfare of the child.
Concur: Chief Judge Rreitel and Judges Jasen, G-abrielli, Jones, Wachtler, Rabin and Stevens.